NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1716
                                       ___________

                                    WILLIAM BELL,
                                                         Appellant
                                             v.

                      PLEASANTVILLE HOUSING AUTHORITY
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 09-cv-04614)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 25, 2011
                Before: SLOVITER, FISHER and WEIS, Circuit Judges

                             (Opinion filed: August 26, 2011)
                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              William Bell appeals the District Court‘s dismissal of his civil suit for lack

of subject-matter jurisdiction. We conclude that the District Court erred insofar as Bell‘s

amended complaint, liberally construed and viewed in conjunction with his other filings

below, contained allegations sufficient to invoke the District Court‘s original jurisdiction

under 28 U.S.C. § 1331. Accordingly, we will vacate the judgment of the District Court
and remand to that court for further proceedings consistent with this opinion.

                                       I. Background

              In September 2009, Bell filed a pro se complaint in the United States

District Court for the District of New Jersey against the Pleasantville Housing Authority

(Pleasantville). Bell alleged that Pleasantville caused him to be dispossessed from his

government-subsidized housing, and that the state court eviction proceedings did not

provide him all the process he was due. In particular, Bell alleged that his eviction was

premature, given that he requested a grievance hearing under applicable United States

Department of Housing and Urban Development (HUD) regulations.

              Bell specifically cited in his complaint 24 C.F.R. § 966.4(l)(3)(iv), which

provides that ―[w]hen the PHA is required to afford the tenant the opportunity for a

hearing under the PHA grievance procedure for a grievance concerning the lease

termination, the tenancy shall not terminate . . . until the time for the tenant to request a

grievance hearing has expired, and (if a hearing was timely requested by the tenant) the

grievance process has been completed.‖ (internal citation omitted).1 Explicitly invoking

28 U.S.C. § 1331 as the basis for the District Court‘s jurisdiction, and 42 U.S.C. § 1983

as providing the cause of action, Bell sought ―an order . . . enjoining the Defendant from




       1 ―PHA‖   is an acronym for ―Public Housing Agency‖ and ―means any State,
county, municipality, or other governmental entity or public body, or agency or
instrumentality of these entities, that is authorized to engage or assist in the development
or operation of low-income housing under the [United States Housing Act of 1937, 42
U.S.C. § 1437 et seq].‖ 24 C.F.R. § 5.100. The PHA in this case is Pleasantville.
                                               2
removing and disposing of the Plaintiff‘s personal effects . . . from [his] former

residence.‖

              Pleasantville filed an answer raising twelve different affirmative defenses,

along with counterclaims against Bell based on the following allegations:

              Plaintiff violated the terms of the Lease, Admissions and
              Continuation Policy by vacating the apartment, without notice
              to the Pleasantville Housing Authority, for a period of greater
              than one month; by failing to respond to notices to appear or
              contact staff at the Pleasantville Housing Authority
              concerning his continued tenancy; by maintaining a primary
              residence at another location outside of the Pleasantville
              Housing Authority while still receiving federally funded
              benefits for housing; by subletting or allowing unauthorized
              use of the Pleasantville Housing Authority Unit to individuals
              not on plaintiff‘s Lease by making misrepresentations
              concerning his residency status for the purpose of gaining
              public benefit for which he would not
              be [otherwise] entitled to.

              In January 2010, Bell filed an untitled document asserting against

Pleasantville a claim of ―unlawful housing discrimination within the meaning of the New

Jersey Law Against Discrimination . . . based on his physical disability and sex (male).‖

Significantly, Bell also repeated in the untitled document his original allegation that he

requested and was impermissibly denied a grievance hearing by Pleasantville prior to his

eviction. In addition, Bell alleged that Pleasantville denied him a reasonable

accommodation for his physical disability, and that it ―did not take into consideration that

he was attending the vocational rehabilitation program at NYU when they evicted him.‖




                                              3
He requested an indeterminate amount of compensatory damages for his ―economic loss,

humiliation, and mental pain and suffering.‖

              The District Court construed Bell‘s January 2010 filing as an ―application

to amend his complaint,‖ noting that at a March 26, 2010 status conference Bell ―advised

the Court that he intended his [January 2010] ‗Statement‘ to be his amended complaint.‖

The District Court granted the application and stated that Bell‘s January 2010 filing

―shall be deemed to be plaintiff‘s amended complaint.‖ Although the District Court

ordered that Pleasantville answer the amended complaint, Pleasantville chose to re-file its

answer to Bell‘s original complaint.2

              By order entered December 17, 2010, the District Court sua sponte raised

the issue of its subject matter jurisdiction. That order read, in pertinent part:

               IT FURTHER APPEARING THAT Plaintiff‘s only cause of
       action alleged in his Amended Complaint is predicated solely upon
       state law; and

              THE COURT FURTHER FINDING THAT Plaintiff‘s
       Amended Complaint does not properly allege diversity jurisdiction,
       in that . . . (1) Plaintiff has failed to properly plead diversity of
       citizenship . . . [and] (2) Plaintiff has failed to allege an amount in
       controversy that
       exceeds $75,000 . . . .

              In the same document, the District Court ordered that Bell ―shall have 30

days to amend his complaint to properly plead his citizenship and state an amount in



       2 Three months later, Pleasantville moved to dismiss Bell‘s complaint, pursuant to
Fed. R. Civ. P. 37(b)(2)(A)(v) & (d)(1)(A)(i), because Bell refused to be deposed. The
District Court‘s resolution of this motion is not before us.
                                               4
controversy. If Plaintiff fails to do so, the case will be dismissed for lack of subject

matter jurisdiction.‖ Bell failed to timely respond to that order and, on January 24, 2011,

the District Court dismissed his complaint for lack of subject-matter jurisdiction. Bell

then forwarded to the District Court a July 2009 letter communication to Pleasantville

from Bell‘s attorney in the state eviction case, which concerned the attorney‘s attempts to

―to resolve [the state eviction] case by way of a consent order requiring Mr. Bell to move

but granting him a reasonable time in which to do so.‖ The District Court construed the

forwarded letter as a motion for reconsideration under its local rules and, so construed,

the District Court denied the motion by order entered February 2, 2011. Bell filed his

notice of appeal on March 16, 2011.

                        II. Jurisdiction and Standard of Review

              ―Federal Rule of Appellate Procedure (‗FRAP‘) 4–in conjunction with

Federal Rule of Civil Procedure 58–sets out the mechanism for determining when the

time to appeal begins.‖ In re Cendant Corp. Sec. Litig., 454 F.3d 235, 240 (3d Cir.

2006). Under Rule 58, every district court judgment, save those specifically exempted by

Fed. R. Civ. P. 58(a)(1)-(5), ―must be set out in a separate document.‖ Fed. R. Civ. P.

58(a). ―If the separate document rule applies, then both Rule 58(c)(2) and Fed. R. App.

P. 4(a)(7)(A)(ii) provide that the time of entry is considered to be the earlier of the date

when the judgment is set out in the separate document or 150 days from the entry of the

order or judgment in the civil docket.‖ Kunz v. Felice, 538 F.3d 667, 673 (7th Cir. 2008).

The Supreme Court has advised that Rule 58 ―should be interpreted to prevent loss of the
                                              5
right of appeal, not to facilitate loss.‖ St. Marks Place Hous. Co., Inc. v. U.S. Dep‘t of

Hous. & Urban Dev., 610 F.3d 75, 81 (D.C. Cir. 2010) (quoting Bankers Trust Co. v.

Mallis, 435 U.S. 381, 386 (1978)).

              The District Court‘s January 24, 2011 order is the type for which Rule 58

requires the judgment of a district court to be set out in a separate document. Cf. Fed. R.

Civ. P. 58(a)(1)-(5). The District Court‘s order explained the procedural posture of the

case and the reasoning supporting its conclusion that it lacked subject-matter jurisdiction

(―Plaintiff‘s only cause of action alleged in his Amended Complaint is predicated solely

upon state law‖), and the District Court included language ordering that the case be

dismissed for that reason. In other words, there is nothing to indicate that the District

Court‘s ―order‖ is ―self contained and separate from the opinion,‖ and the order language

is not divorced from the ―reasons for disposing of the claims.‖ LeBoon v. Lancaster

Jewish Cmty. Ctr. Ass‘n, 503 F.3d 217, 224 (3d Cir. 2007); cf. In re Taumoepeau, 523

F.3d 1213, 1217 (10th Cir. 2008) (―A combined document denominated an ‗Order and

Judgment,‘ containing factual background, legal reasoning, as well as a judgment,

generally will not satisfy [Rule 58]‖). Therefore, we conclude that the District Court

violated the separate document rule, giving Bell 180 days from January 24, 2011, 3 to file

his appeal (until July 23, 2011). See LeBoon, 503 F.3d at 223; Fed. R. App. P.

4(a)(1)(A) & (a)(7)(A)(ii). Thus, when Bell filed his notice of appeal on March 16, 2011,



       Bell‘s January 26, 2011 filing was not construed as one of the motions listed in
       3
FRAP 4(a)(4)(A), such that it could toll the time for filing the notice of appeal.
                                              6
it was timely.

                 Accordingly, we exercise appellate jurisdiction under 28 U.S.C. § 1291.

We review de novo the questions of subject-matter jurisdiction implicated by the District

Court‘s dismissal of Bell‘s amended complaint. See Great W. Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 163-64 (3d Cir. 2010).

                                        III. Discussion

                 At the outset, we discern no error in the District Court‘s determination that

Bell failed to sufficiently plead the citizenship requirement of federal diversity

jurisdiction under 28 U.S.C. § 1332. Bell merely alleged in his amended complaint that

he ―resides at‖ a ―Rochdale Village, New York‖ apartment; Bell‘s physical presence at

the address of residence is but only one factor a court would look at in determining

whether he is domiciled in New York. See Juvelis v. Snider, 68 F.3d 648, 654 (3d Cir.

1995) (persuasive evidence of intent to remain in a particular location—the ―mental

dimension‖ of domicile—―can include establishment of a home, place of employment,

location of assets, and registration of car, and, generally, centering one‘s business,

domestic, social, and civic life in a jurisdiction‖); see also Washington v. Hovensa LLC, -

-- F.3d ---, 2011 WL 2899598, at *4 (3d Cir. July 21, 2011, No. 10-2328) (―A party‘s

citizenship is determined by her domicile, and ‗the domicile of an individual is his true,

fixed and permanent home and place of habitation‘‖) (quoting McCann v. Newman

Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006)). The District Court invited Bell to

plead additional facts in support of diversity jurisdiction, but Bell declined to do so.
                                                7
Nevertheless, we believe that the District Court should have exercised its original

jurisdiction because Bell‘s amended complaint is fairly construed as raising a federal

question.

              In reaching that conclusion, we emphasize that pro se litigants should be

―held to a lesser pleading standard than other parties.‖ Fed. Express Corp. v. Holowecki,

552 U.S. 389, 402 (2008); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam) (―A document filed pro se is ‗to be liberally construed.‘‖) (citation omitted). In

his original complaint, Bell specifically claimed that his due process rights were violated

by the absence of a grievance hearing prior to his eviction, and he cited 28 U.S.C. § 1331,

as conferring jurisdiction. Even though his January 2010 filing, later construed as an

amended complaint, focused on alleged gender/disability discrimination in violation of

the New Jersey Law Against Discrimination, Bell repeated his allegation that ―around

May 2009, he made a request for a hearing to [Pleasantville‘s] Housing Manager, Dawn

Toscano . . . [and] was told he was not entitled to a hearing.‖ Furthermore, on March 8,

2010, Bell wrote a letter to the District Court summarizing his case as follows:

Pleasantville ―commenced a dispossess proceeding in state court before satisfying the

legal requirements that must first be met . . . The present lawsuit stems from such

improper conduct on the defendant‘s part [in violation] of the statutory and Fourteenth

Amendment rights of the plaintiff.‖ Finally, Bell‘s January 26, 2011 filing, construed by

the District Court as a motion for reconsideration, relates almost exclusively to

Pleasantville‘s alleged failure to provide a pre-eviction grievance hearing, as required by
                                             8
HUD regulations.

              It is hardly a stretch, then, nor is it indicative of ―paternalistic judicial

exception to the principle of party self-determination,‖ Castro v. United States, 540 U.S.

375, 286 (2003) (Scalia, J., concurring in part and concurring in the judgment), to

recognize the common thread running through Bell‘s filings: he believes his Fourteenth

Amendment due process rights, and certain HUD regulations, were violated when he was

evicted without a grievance hearing first being held. Such a claim ―aris[es] under the

Constitution.‖ 28 U.S.C. § 1331; see Brown v. Philadelphia Hous. Auth., 350 F.3d 338,

341 (3d Cir. 2003) (indicating that district courts have original jurisdiction to entertain

public housing tenants‘ claims that they have been evicted ―with little, if any, notice and

no opportunity for a hearing, all in violation of their due process rights‖). We therefore

conclude that the District Court erred in dismissing Bell‘s amended complaint for lack of

subject-matter jurisdiction.4

                                       IV. Conclusion

              For the reasons given in this opinion, the judgment of the District Court is

vacated and this matter is remanded for proceedings consistent with this opinion.


       4  We reject Bell‘s claim on appeal that the District Court was obligated to appoint
him counsel. Indigent civil litigants have neither a constitutional nor a statutory right to
counsel. However, 28 U.S.C. § 1915(e)(1) does provide that a ―court may request an
attorney to represent any person unable to afford counsel.‖ (emphasis added). The
District Court recognized as much, and in denying Bell‘s motion for appointment of
counsel it considered each of the factors listed in Tabron v. Grace, 6 F.3d 147, 153-57 (3d
Cir. 1993), and did so in a thoughtful and thorough manner. We therefore conclude that
the District Court did not abuse its discretion in denying Bell‘s motion for appointment of
counsel.
                                               9